Exhibit 10.3
 


ONEBEACON SEVERANCE PLAN


OneBeacon Services, LLC (the “Company”), hereby adopts and is the plan sponsor
of the OneBeacon Severance Plan (the “Plan”). This Plan is intended to help
retain employees, to maintain a stable work environment and to provide economic
security to employees of the Company and its Designated Affiliates in the event
of a Qualifying Termination.


SECTION 1. GENERAL.


1.1              ERISA Plan.  This Plan shall be a part of the OneBeacon Welfare
Plan, and should be read in conjunction with such plan.  This Plan, as a
“severance pay arrangement” within the meaning of Section 3(2)(B)(i) of ERISA,
is intended to be excepted from the definitions of “employee pension benefit
plan” and “pension plan” set forth under Section 3(2) of ERISA, and is intended
to meet the descriptive requirements of a plan constituting a “severance pay
plan” within the meaning of regulations published by the Secretary of Labor at
Title 29, Code of Federal Regulations, 2510.3-2(b).


1.2              Coordination with Other Agreements.  To the extent that any
Employee (as defined herein) has an offer letter, employment agreement or
severance agreement with the Company or any of its Affiliates that provides more
favorable terms than are provided hereunder, the more favorable terms in such
letter or agreement shall supersede the applicable terms hereunder.  To the
extent that any Employee (as defined herein) has an offer letter, employment
agreement or severance agreement with the Company or any of its Affiliates that
provides for less favorable terms than are provided hereunder, the more
favorable terms in this Plan will supersede the applicable terms of such letter
or agreement.


1.3              Effectiveness.  This Plan will be effective upon, and subject
to, the “Closing” as defined in the Intact Merger Agreement.  For the avoidance
of doubt, if the Closing does not occur, this Plan shall be automatically null
and void and of no force or effect, and none of the Company, Intact Financial
Corporation or any of their respective Affiliates will have any liability under
this Plan to any person or entity.


SECTION 2. DEFINITIONS. For purposes of this Plan, the following terms shall
have the meaning set forth below:


2.1              “Affiliate” shall mean, with respect to any person or entity,
any other person or entity that directly or indirectly controls, is controlled
by or is under common control with the first person or entity.  The term
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of such person or entity, whether through the
ownership of voting or other securities, by contract or otherwise.


2.2              “Base Salary” shall mean the Severed Employee’s then current
rate of base salary (determined immediately prior to the Qualifying Termination
and without regard to any decrease in such base salary giving rise to
Constructive Termination).


2.3              “Board” shall mean the Board of Managers of the Company.
 



--------------------------------------------------------------------------------

 
2.4              “Cause”  shall mean any of the following, as determined by the
Plan Administrator in good faith, with respect to an Employee: (i) an Employee’s
dereliction of duties or negligence or failure to perform his duties or willful
refusal to follow any lawful directive of his immediate supervisor, the
President (or the chief executive officer (or title of similar import) of any
direct or indirect parent company of the Company) or the Board (or similar
governing body of any direct or indirect parent company of the Company), as
applicable; (ii) an Employee’s conviction of, or plea of nolo contendere to, a
felony or any crime involving moral turpitude or dishonesty; (iii) an Employee’s
commission of fraud, embezzlement, theft or any deliberate misappropriation of
money or other assets of the Company; (iv) an Employee’s breach of any term of
any employment or similar agreement entered into between the Company and an
Employee, or breach of his fiduciary duties to the Company; (v) any willful act,
or failure to act, by an Employee in bad faith to the detriment of the Company
or business unit thereof (whether financially or reputationally); or (vi) an
Employee’s willful failure to cooperate in good faith with a governmental or
internal investigation of the Company or any of its directors, managers,
officers or employees, if the Company requests his cooperation.


2.5              “Code” shall mean the Internal Revenue Code of 1986, and the
Treasury Regulations thereunder, as may be amended from time to time.


2.6              “Company” shall mean OneBeacon Services, LLC or any successor
thereto.


2.7              “Constructive Termination” shall mean a termination of
employment with the Company or any of its Affiliates at the initiative of an
Employee that the Employee declares by prior written notice delivered to the
Secretary of the Company to be a Constructive Termination by the Company or a
Designated Affiliate, and which follows (a) a material  decrease in his or her
total annual compensation opportunity (calculated as a the sum of such
Employee’s annual base salary plus target annual bonus), (b) a material
diminution in the authority, duties or responsibilities of his or her position
such that the Employee cannot continue to carry out his job in substantially the
same manner as it was intended to be carried out immediately before such
diminution or (c) a relocation of the Employee’s principal place of employment
by more than 35 miles.  Notwithstanding anything herein to the contrary,
Constructive Termination shall not occur unless and until (i) the Employee
delivers such notice within 30 days following the initial existence of the
circumstances giving rise to Constructive Termination, (ii) 30 days have elapsed
from the date the Company receives such notice from the Employee without the
Company curing or causing to be cured the circumstances giving rise to
Constructive Termination, and (iii) the Employee’s effective date of resignation
is no later than 10 days following the Company’s failure to cure.


2.8              “Designated Affiliates” shall mean Atlantic Specialty Insurance
Company and A.W.G. Dewar (or each of them individually, as the context may
dictate).


2.9              “Disability” shall mean a determination that the Employee is
disabled in accordance with a long-term disability insurance program maintained
by the Company or a determination by the U.S. Social Security Administration
that the Employee is totally disabled.
 


2

--------------------------------------------------------------------------------

 
2.10            “Effective Date” shall mean the date on which the Closing (as
defined in Section 2.3) occurs.


2.11            “Employee” shall mean any employee of the Company or any
Designated Affiliate.  The following individuals are specifically excluded from
the definition of “Employee” and from eligibility for benefits under this Plan: 
(i) temporary, seasonal or leased employees, (ii) members of a collective
bargaining unit (unless the applicable collective bargaining agreement provides
for participation in this Plan), and (iii) any independent contractors.


2.12            “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, and the regulations thereunder, as may be amended from time to time.


2.13            “Executives” shall mean (i) the executive-level employees who
report directly to the chief executive officer of the Parent Company and (ii)
the chief executive officer of the Parent Company.


2.14            “Intact Merger Agreement” means the Agreement and Plan of Merger
by and among OneBeacon Insurance Group, Ltd., Intact Financial Corporation,
Intact Bermuda Holdings Ltd., and Intact Acquisition Co. Ltd., dated as of May
2, 2017.


2.15            “Parent Company” shall mean OneBeacon Insurance Group, Ltd.


2.16            “Plan Administrator” shall mean the person or persons designated
by the Board to administer this Plan.  As of the Effective Date, the Plan
Administrator shall be the Human Resources Department of the Company.


2.17            “President” shall mean the President of the Company.


2.18            “Protection Period” shall mean the period beginning on the
Effective Date and ending on the latest of (x) the one year anniversary of the
Effective Date, (y) December 31, 2018 and (z) the time required by applicable
law.


2.19            “Qualifying Termination” shall mean a termination of an
Employee’s employment on or after the Effective Date, either (i) by the Company
or a Designated Affiliate other than due to Cause or Disability or (ii) by the
Employee for Constructive Termination.  “Qualifying Termination” does not
include, and Severance Benefits will not be paid in the event of, any
termination of an Employee’s employment by reason of retirement, death,
Disability, a termination by the Company for Cause, or a resignation by the
Employee other than due to Constructive Termination.  If an Employee’s
employment is terminated without Cause as a result of the sale or transfer to a
third party of the business of the Company or its Affiliates for which the
Employee’s services are principally performed, such termination will constitute
a “Qualifying Termination” under this Plan, unless such third party or its
Affiliate provides the Employee with an offer of employment that provides for
(i) compensation and benefits is at least equal to the relevant Employee’s total
compensation and benefits with the Company and its Affiliates as of immediately
prior to such sale or transfer and (ii) a comparable position at the same or a
nearby geographic work location (in each case, as determined by the Plan


3

--------------------------------------------------------------------------------





Administrator).


2.20            “Severance Benefits” shall mean the payments and benefits
provided to Severed Employees pursuant to Section 3.1 and 3.2 hereof.


2.21            “Severance Date” shall mean the date on which an Employee incurs
a Qualifying Termination.


2.22            “Severed Employee” shall mean an Employee who has incurred a
Qualifying Termination.


Additional definitions are set forth within this Plan and shall have the
meanings ascribed to them in this Plan.


SECTION 3. BENEFITS.


3.1              (a) Subject to Section 3.3 hereof, each Severed Employee shall
be entitled to receive from the Company an amount equal to:


Employee Level
(Determined by Base Salary)
Severance Benefit
(1)  Employees with Base Salary less than $125,000 per annum.
Total (x) 4 weeks’ Base Salary minimum OR (y) 2 weeks’ Base Salary for each
fully completed year of service plus prorated share for partial year of service,
whichever is greater, subject to a maximum total of 26 weeks’ Base Salary.
(2)  Employees with Base Salary equal to or greater than $125,000, but less than
$175,000.
Total 26 weeks’ Base Salary, regardless of years of service.
(3)  Employees with Base Salary equal to or greater than $175,000.
Total 52 weeks’ Base Salary, regardless of years of service.
(4) Executives
Total (x) 104 weeks Base Salary, regardless of years of service, plus (y) 2
times annual target bonus under the Management Incentive Plan for the year in
which the Qualifying Termination occurs.



The Plan is intended to be a “severance pay arrangement” within the meaning of
regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations §2510.3-2(b).  Notwithstanding anything in the Plan to the contrary,
any Severance Benefit to any Severed Employee under this Plan shall be limited
to the
 


4

--------------------------------------------------------------------------------



amount necessary to cause the Plan to satisfy the requirements of a “severance
pay arrangement” under such regulations (as determined by the Plan
Administrator).


The Severance Benefit payable under this Plan shall be reduced dollar-for-dollar
by any notice pay payable to the Severed Employee, to the extent that a Severed
Employee is entitled to such notice pay.  Any such notice pay that a Severed
Employee may be entitled to will be paid via payroll in the Severed Employee’s
final paycheck, in accordance with the Company’s normal payroll practices. 
Subject to Section 3.3, the Severance Benefit in excess of any such notice pay
will be paid to such Severed Employee in a cash lump sum in the next payroll
period administratively available following the date on which the Release
described in Section 3.3 becomes effective and irrevocable (but, in any event,
no later than March 15th of the calendar year following the year in which such
Severance Date occurs).


(b)              The Severance Benefit that a Severed Employee receives under
this Plan shall not be considered part of earnings for purposes of calculating
current or future benefits under any compensation or benefit programs maintained
or sponsored by the Company or its Affiliates, including retirement plans,
401(k) plans and the like, unless such plans expressly provide otherwise by its
terms.


(c)               Outplacement assistance will be offered to an eligible Severed
Employee based on the Severed Employee’s band level or other relevant
classification pursuant to the Company’s guidelines for outplacement assistance
as then in effect.


3.2              (a) Subject to Section 3.3 hereof, commencing on the date
immediately following the Severed Employee’s Severance Date and continuing for
the period set forth below (the “Welfare Benefit Continuation Period”), if the
Severed Employee properly elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
within the time period prescribed pursuant to COBRA under the Company’s group
health plan, the Severed Employee will be charged the same monthly premium then
applicable to active employees of the Company (subject to any increases or
decreases that may be implemented during the Welfare Benefit Continuation Period
for active employees generally); provided, that to the extent necessary or
desirable under applicable law, the Company may elect to deliver such benefit in
the form of reimbursement, cash stipend or other economically equivalent
method.  For the avoidance of doubt, during the Welfare Benefit Continuation
Period, Severed Employees will not be charged the 2% administrative fee
otherwise permitted to be charged pursuant to COBRA.  The coverage period for
purposes of COBRA shall run concurrently with the Welfare Benefit Continuation
Period.


(b)              For purposes of this Section 3.2, the Welfare Benefit
Continuation Period for any Severed Employee shall be equal to the same number
of weeks of Base Salary used to calculate the Severance Benefit paid to such
Severed Employee
 
5

--------------------------------------------------------------------------------



pursuant to Section 3.1(a) (without regard to any reduction for “notice” pay
described in the last paragraph of Section 3.2(a)), up to a maximum of 18
months.


3.3              No Employee shall be eligible to receive Severance Benefits
under Section 3.1 or 3.2 above, unless (i) within 45 days following such
Employee’s Severance Date, he or she executes a Release (substantially in the
form set forth on Exhibit A hereto) in favor of the Company and others set forth
on said Exhibit A, relating to all claims or liabilities of any kind relating to
his or her employment with the Company or its Affiliates and the termination of
the Employee’s employment, and (ii) he or she does not revoke the Release within
seven days (or 14 days for those Severed Employees whose termination of
employment is subject to Minnesota law) following execution of such Release. 
Such Release must become effective and irrevocable following the end of such
revocation period in order for the Severed Employee to be eligible for any
Severance Benefits.  If a Severed Employee dies or becomes disabled prior to the
delivery of the Release, such Release must be delivered by the Severed
Employee’s legal guardian or the legal representative of his or her estate.


SECTION 4. PLAN ADMINISTRATION; CLAIMS PROCEDURES.


4.1              This Plan shall be interpreted, administered and operated by
the Plan Administrator, which shall have complete authority, in its sole
discretion subject to the express provisions of this Plan, to determine whether
a Qualifying Termination has occurred, to interpret this Plan, to prescribe,
amend and rescind rules and regulations relating to it, and to make all other
determinations necessary or advisable for the administration of this Plan.
Except as otherwise provided in this Plan, the decision of the Plan
Administrator upon all matters within the scope of its authority shall be
conclusive and binding on all parties, provided that any determination by the
Plan Administrator of whether “Cause” or “Constructive Termination” exists shall
be subject to de novo review.  This Section 4 shall not limit Section 14.2 of
the OneBeacon Welfare Plan regarding plan administration of the OneBeacon
Welfare Plan, of which this Plan is a part.


4.2              While Section 12 of the OneBeacon Welfare Plan sets out a
claims procedure with respect to medical and related claims, this Section 4.2
sets out the exclusive claims procedure applicable with respect to severance
benefit claims under this Plan.  In the event of a claim by an Employee as to
the amount or timing of any payment or benefit under this Plan, such Employee
shall present the reason for his or her claim in writing to the Plan
Administrator. The Plan Administrator shall, within 30 days after receipt of
such written claim, send a written notification to the Employee as to its
disposition. In the event the claim is wholly or partially denied, such written
notification shall (i) state the specific reason or reasons for the denial, (ii)
make specific reference to pertinent Plan provisions on which the denial is
based, (iii) provide a description of any additional material or information
necessary for the Employee to perfect the claim and an explanation of why such
material or information is necessary, and (iv) set forth the procedure by which
the Employee may appeal the denial of his or her claim.  In the event an
Employee wishes to appeal the denial of his or her claim, he or she may request
a review of
 


6

--------------------------------------------------------------------------------



such denial by making application in writing to the Plan Administrator within 60
days after receipt of such denial.  Such Employee (or his or her duly authorized
legal representative) may, upon written request to the Plan Administrator,
review any documents pertinent to his or her claim, and submit in writing issues
and comments in support of his or her position.  Within 30 days after receipt of
a written appeal (unless special circumstances, such as the need to hold a
hearing, require an extension of time, but in no event more than 30 days after
such receipt), the Plan Administrator shall notify the Employee of the final
decision. The final decision shall be in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant, and specific references to the pertinent Plan provisions on which the
decision is based.


4.3              All questions of any character whatsoever arising in connection
with the interpretation of this Plan or its administration or operation shall be
submitted to and settled and determined by the Plan Administrator in an
equitable and fair manner in accordance with the procedure for claims and
appeals described in Section 4.2 hereof.


4.4              The Plan Administrator may delegate any of its duties hereunder
to such person or persons from time to time as it may designate.


4.5              The Plan Administrator is empowered, on behalf of this Plan, to
engage accountants, legal counsel and such other personnel as it deems necessary
or advisable to assist it in the performance of its duties under this Plan.  The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under this
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of this Plan.  All reasonable expenses thereof
shall be borne by the Company.


SECTION 5. PLAN MODIFICATION OR TERMINATION.


This Plan may be amended or terminated by the Board at any time; provided,
however, that (i) no termination or amendment of this Plan may reduce the
Severance Benefits payable under this Plan to an Employee if such Employee has
incurred a Qualifying Termination prior to the effectiveness of such termination
or amendment, as applicable, and (ii) during the Protection Period, this Plan
may not be terminated and may not be amended (except as required by law), if
such amendment would be adverse to the rights or interests of any Employee.


SECTION 6. MISCELLANEOUS PROVISIONS.


6.1              Except as otherwise provided herein or by law, none of the
payments, benefits or rights of any Employee shall be subject to any claim of
any creditor, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other
 


7

--------------------------------------------------------------------------------



legal or equitable process available to any creditor of such Employee.  No
Employee shall have the right to alienate, anticipate, commute, pledge, encumber
or assign any of the benefits or payments which he or she may expect to receive,
contingently or otherwise, under this Plan.  Employees who are entitled to
severance under this Plan shall have no duty to mitigate damages by seeking new
employment or otherwise.


6.2              Neither the establishment of this Plan, nor any modification
thereof, nor the creation of any fund, trust or account, nor the payment of any
benefits shall be construed as giving any Employee, or any person whomsoever,
the right to be retained in the service of the Company or any Affiliate thereof,
and all Employees shall remain subject to discharge to the same extent as if
this Plan had never been adopted.


6.3              If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.


6.4              This Plan shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties, including each Employee,
present and future, and any successor to the Company.


6.5              The headings and captions herein are provided for reference and
convenience only, shall not be considered part of this Plan, and shall not be
employed in the construction of this Plan.


6.6              This Plan shall not be funded. No Employee shall have any right
to, or interest in, any assets of the Company which may be applied by the
Company to the payment of benefits or other rights under this Plan.


6.7              Any benefit payable to or for the benefit of a minor, an
incompetent person or other person incapable of giving a receipt therefor shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Company, its Affiliates, the Plan Administrator and
all other parties with respect thereto. If a Severed Employee dies prior to the
payment of all benefits due such Severed Employee, such unpaid amounts shall be
paid to the executor, personal representative or estate of such Severed
Employee.


6.8              Any notice or other communication required or permitted
pursuant to the terms hereof shall have been duly given when delivered or mailed
by United States mail, first class, postage prepaid, addressed to the intended
recipient at his, her or its last known address.


6.9              This Plan is intended either to be excepted from or to comply
with Section 409A of the Code, and it shall be interpreted accordingly. 
Notwithstanding the foregoing, nothing herein shall be construed as a
representation to any Employee or Severed Employee that any payment or benefit
made hereunder will be in compliance with Section 409A of the Code, and each
such person is solely
 


8

--------------------------------------------------------------------------------



responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or in respect of him or her in connection with this Plan.


6.10           The Company and its Affiliates shall have the right and is hereby
authorized to deduct from any payment made under the Plan any U.S. Federal,
state or local income or other taxes required by law to be withheld with respect
to such payment, and to take such other action as the Company deem necessary to
satisfy all obligations for the payment of such withholding taxes.


6.11           This Plan shall be construed and enforced according to the laws
of the State of Minnesota, without giving effect to its principles of conflicts
of law, to the extent not preempted by federal law, which shall otherwise
control.



9

--------------------------------------------------------------------------------

 